Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4, line 3; claim 5, line 3-4 is objected to because of the following informalities:  “said/the inlet tube” should be - -said cooled air inlet tube- -.   Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 (which is dependent from claim 8) of U.S. Patent No. 10677161 (as referenced in OA dated 11/13/2020) in view of Turco (US 20110088405 as referenced in OA dated 11/13/2020).

    PNG
    media_image1.png
    572
    817
    media_image1.png
    Greyscale

Annotated Figure 2 of Turco (US 20110088405 as referenced in OA dated 11/13/2020)

Regarding claim 1 of the instant application, claim 12 of U.S. Patent No. 10677161 discloses a turbine engine (The gas turbine engine of claim 8) comprising: 
a compressor section (The compressor section of claim 8);
a combustor section (The combustor section of claim 8) in fluid communication with the compressor section; 
a turbine section (The turbine section of claim 8) in fluid communication with the combustor section; and 
a mixing chamber (The cavity of claim 8) defined within a diffuser case strut (the hollow struts of claim 8), wherein the diffuser case strut is connected to a turbine engine case (The outer diffuser case of claim 8); 
(The tube of claim 12) extending from said turbine engine case into said mixing chamber such that air (The fluid from the compressor stage of claim 8.  The fluid is air.  See definition of “gas turbine” from Cambridge Aerospace Dictionary and American Heritage Dictionary) entering the air inlet tube is deposited in the mixing chamber.
Claim 12 of U.S. Patent No. 10677161 does not disclose an inner diffuser case wall and the diffuser case strut is connected to a radially inward engine support structure via at least an inner skirt; and a cooled air inlet tube using cooled air.
However, Turco teaches a turbine engine (Figure 1, 10) comprising: 
a compressor section (Figure 1, 18); 
a combustor section (Figure 1, 20) in fluid communication with the compressor section; 
a turbine section (Figure 1, 22) in fluid communication with the combustor section; and 
a mixing chamber (Annotated Figure 2, labeled mixing chamber);
a diffuser case strut (Annotated Figure 2, labeled diffuser case strut) wherein the diffuser case strut is connected to a turbine engine case (Figure 2, 74) via an inner diffuser case wall (Annotated Figure 2, labeled diffuser case wall) and the diffuser case strut is connected to a radially inward engine support structure (Annotated Figure 2, labeled engine support structure) via at least an inner skirt (Annotated Figure 2, labeled inner skirt); 
a cooled air inlet tube (Figure 2, 80) extending from said turbine engine case to said mixing chamber such that air entering the cooled air inlet tube is deposited in the mixing chamber.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify claim 12 of U.S. Patent No. 10677161 to include an inner diffuser case wall and the diffuser case strut is connected to a radially inward engine support structure via at least an inner skirt; and a cooled air inlet tube using cooled air as taught by and suggested by Turco in order to efficiently provide cooling to the  turbine section (Paragraph 0040, The modification has air bled from the compressor of claim 12 of U.S. Patent No. 10677161 cooled in a heat exchanger prior to entering the mixing chamber and uses Figure 2, 84 of Turco to direct the air to the turbine section) and because it has been held that applying a known technique, in this case Turco’s mounting of the diffuser according to the steps described immediately above, to a known device, in this case, the diffuser of claim 12 of U.S. Patent No. 10677161, ready for improvement to yield predictable results, in this case mounting the diffuser to the engine, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).
Regarding claim 2 of the instant application, claim 12 of U.S. Patent No. 10677161 in view of Turco teach the invention as claimed.
Claim 12 of U.S. Patent No. 10677161 further discloses wherein the diffuser case strut is located within a primary fluid flow path (The path of the core flow through the compressor, combustor and turbine in claim 8) connecting the compressor section, the combustor, and the turbine section.
Regarding claim 3 of the instant application, claim 12 of U.S. Patent No. 10677161 in view of Turco teach the invention as claimed.
Claim 12 of U.S. Patent No. 10677161 further discloses wherein an aft edge (The trailing end of claim 8) of the diffuser case strut is a mixing chamber wall (The trailing end is a wall of the mixing chamber) and isolates the mixing chamber from ambient air in the combustor (The wall isolates the mixing chamber from air in the combustor).
Regarding claim 4 of the instant application, claim 12 of U.S. Patent No. 10677161 in view of Turco teach the invention as claimed.
Claim 12 of U.S. Patent No. 10677161 further discloses wherein said mixing chamber wall includes at least one metering hole (The opening of claim 8) operable to allow the ambient air from an engine component (Functional language, The opening being in the trailing edge of the diffuser would receive air from the combustor section which is adjacent to the mixing chamber wall) adjacent to the mixing chamber wall (In the combined invention, the air in the tube of claim 12 of U.S. Patent No. 10677161 is cooled air) deposited from said air inlet tube (Functional language, the mixing of the fluid and core flow in claim 8. In the combined invention, the air inlet tube of claim 12 of U.S. Patent No. 10677161 is a cooled air inlet tube).
Regarding claim 5 of the instant application, claim 12 of U.S. Patent No. 10677161 in view of Turco teach the invention as claimed.
Claim 12 of U.S. Patent No. 10677161 further discloses wherein said air inlet tube (In the combined invention, the air inlet tube of claim 12 of U.S. Patent No. 10677161 is a cooled air inlet tube) includes an inlet opening (The inlet aperture of claim 8) for connecting to a bypass airflow passage (The passage from the compressor stage to the inlet aperture in claim 8) such that air (Air from the bypass airflow passage feeds the tube which feeds the mixing chamber) from the bypass airflow passage enters the mixing chamber through the air inlet tube, wherein the inlet opening is on an opposite end (The aperture would be on the casing of the diffuser because the tube travels from outside of the diffuser to the inside of the diffuser.  The outlet of the tube is on the inside of the diffuser, claim 12) of the air inlet tube relative to an outlet (The outlet of the tube of claim 12) of said air inlet tube, wherein said outlet of said air inlet tube is in said mixing chamber (claim 12).
Regarding claim 6 of the instant application, claim 12 of U.S. Patent No. 10677161 in view of Turco teach the invention as claimed.
Claim 12 of U.S. Patent No. 10677161 further discloses wherein said mixing chamber further comprises an outlet opening (The outlet aperture of claim 8) operable to direct mixed air out of the mixing chamber.
Regarding claim 7 of the instant application, claim 12 of U.S. Patent No. 10677161 in view of Turco teach the invention as claimed.

However, Turco teaches an outlet opening (Annotated Figure 2, labeled outlet opening) directs the mixed air from the mixing chamber to at least one turbine engine component (Figure 2, 84).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify claim 12 of U.S. Patent No. 10677161 wherein said outlet opening directs the mixed air from the mixing chamber to at least one turbine engine component as taught by and suggested by Turco in order to efficiently provide cooling to the turbine section (Paragraph 0040, This is the same modification as claim 1.)
Regarding claim 8 of the instant application, claim 12 of U.S. Patent No. 10677161 in view of Turco teach the invention as claimed.
Claim 12 of U.S. Patent No. 10677161 does not disclose wherein said turbine engine component is one of a tangential on board injection system and a compressor on board injection system.
However, Turco teaches wherein said turbine engine component is one of a tangential on board injection system (Figure 2, 84, Paragraph 0040) and a compressor on board injection system.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify claim 12 of U.S. Patent No. 10677161 wherein said turbine engine component is one of a tangential on board injection system and a compressor on board injection system as taught by and suggested by Turco in order to efficiently provide cooling to the turbine section (Paragraph 0040, This is the same modification as claim 1.).

Allowable Subject Matter
Claims 1-8 would be allowable if the nonstatutory double patenting rejection set forth in this Office action is overcome. See MPEP 804.02.

Response to Arguments
Applicant's arguments filed 2/11/2021 have been fully considered and are persuasive. 
Applicant asserts there are not art-based or double patenting rejections for claims 1-8.  Examiner respectfully disagrees.  The OA dated 11/13/2020 has a nonstatutory double patenting rejections for claims 1-8.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN KANG/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741